DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher McDonald on 01/12/2021.
The application has been amended as follows:
Specification
Page 1, 1st paragraph, 1st line, after “This Application is Divisional of” and prior to “Application No. 14/745,062, filed June 19”, [[co-pending]] is deleted.
Page 1, 1st paragraph, 2nd line, after “2015,” and prior to “, which is a Divisional”, inserted --now U.S. Patent No. 9,986,755, issued June. 5, 2018--
Page 1, 1st paragraph, 2nd line, after “which is a Divisional of” and prior to “Application No. 14/272,178”, [[co-pending]] is deleted.
Claims
Claim 2, 6th line, after “such that a wall part of the” and prior to “mould cavity is at least partially porous”, inserted --at least one--
Claim 2, 11th line, after “a mass feeder” and prior to “provided with a storage”, inserted --, which is--
Claim 2, 13th line, after “connected to the first pump” and prior to “for feeding the mass…”, inserted comma.
2, 14th line, after “the three-dimensional moulded products from the”, [[mould cavities]] is deleted and in place inserted --at least one mould cavity--
Claim 2, 15th line, after “supplying a gas through” and prior to “at least one of the one or more passages”, inserted --the--
Claim 2, 23rd line, after “that rinses the sidewall of the” and prior to “drum”, inserted --mould--
	Claim 2, 25th line, after “supplying a cleaning liquid through” and prior to “at least one of the one or more passages”, inserted --the--.
	Claim 2, 26th line, after “mould cavity wall part into the”, [[mould cavities]] is deleted and in place inserted --at least one mould cavity--
	Claim 2, 28th line, after “the conveyor having a frame movable over” and prior to “floor”, [[the]] is deleted and in place inserted --a--
	Claim 2, 29th line, after “gripped and a lifter” and prior to “for moving the gripper”, inserted comma.
	Claim 7, 2nd line, after “a digital camera” and prior to “with an associated image-processor”, inserted comma.
	Claim 7, 2nd line, after “an associated image-processor” and prior to “for monitoring the”, inserted comma.
	Claim 7, 3rd line, after “cleaning process and” and prior to “state of the mould drum”, [[the]] is deleted and in place inserted --a--
Terminal Disclaimer
The terminal disclaimer, filed on 09/25/2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 7,819,650 and U.S. Patent No. 8,747,934 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
	Claim 1 is cancelled.
	In view of the amendment, filed on 09/25/2020, the following rejections are withdrawn from the previous office action, mailed on 06/25/2020.
Rejection of claims 2-8 under 35 U.S.C. 103(a) as being unpatentable over Van Der Erden et al. (WO 2004/002229) in view of Korsch (EP 0 637 507)
Response to Arguments
Applicant’s arguments, see remarks filed on 09/25/2020, with respect to allowability have been fully considered and are persuasive.  Therefore, all the previous rejections of claims have been withdrawn. 
Allowable Subject Matter
Claims 2-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, inter alia, teach or fairly suggest a system for moulding three-dimensional products from a meat mass of food starting material, as claimed in claim 2, comprising: a mould drum having a first end wall, a second end wall, a sidewall and a longitudinal axis exerting between the first end wall and the second end wall, the sidewall being provided with at least one mould cavity, an outer portion of the mould drum comprising a porous material, such that a wall part of the at least one mould cavity is at least partially porous, wherein one or more passages are provided in the mould drum leading from the first end wall of the mould drum to permit a medium to be forced through the at least partially porous mould cavity wall part and into the at least one mould cavity via at least one of the one or more passages; a production device for producing said three-dimensional products by rotating the mould drum, the production device comprising a mass feeder, which is provided with a storage container for the meat mass and a first pump for pumping the mass, and a mass feed member connected to the first pump, for feeding the mass to the at least one mould cavity, a gas distributor for releasing the three-dimensional moulded products from the at least one mould cavity supplying a gas through the at least one of the one or more passages in the mould drum and through the at least partially porous mould cavity wall part; a separate mould drum : a support for horizontally supporting the mould drum that is to be cleaned; a cover for forming a closed chamber around the mould drum, in order for a cleaning process of the mould drum to be carried out in the closed chamber, a collection trough for cleaning liquid under the mould drum support, one or more sprayers for spraying cleaning liquid that rinses the sidewall of the mould drum; a cleaning liquid distributor which comes to bear against the mould drum  for supplying a cleaning liquid through the at least one of the one or more passages in the mould drum and through the at least partially porous mould cavity wall part into the at least one mould cavity; and a conveyor for conveying the mould drum from the production device to the mould drum cleaner, the conveyor having a frame movable over a floor, a mould drum gripper and a lifter, for moving the gripper with the mould drum up and down. 
The closest references of Van Der Erden et al. (WO ‘229) in view of Korsch (EP ‘507) fail to disclose the housing of the separate mould drum comprises: a cleaning liquid distributor which comes to bear against the mould drum for supplying a cleaning liquid through the at least one of the one or more passages in the mould drum and through the at least partially porous mould cavity wall part into the at least one mould cavity, and a conveyor having a frame movable over a floor, a mould drum gripper and a lifter, for moving the gripper with the mould drum up and down. Therefore, claims 2-8 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743
01/13/2020